Judgment, Supreme Court, Bronx County (Norma Ruiz, J.), entered January 3, 2008, after a jury trial, awarding plaintiff damages for past and future pain and suffering in the principal amounts of $30,000 and $200,000 (over five years), respectively, plus interest, costs and disbursements, unanimously affirmed, without costs.
The testimony of plaintiffs treating physician and expert sufficiently established that the herniated disc in plaintiffs neck was caused by the subject accident and caused a significant and permanent loss of range of motion (see Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]). While defendants’ experts opined that plaintiffs neck condition was due to degenerative changes, no basis exists to disturb the jury’s resolution of this credibility issue (see Apuzzo v Ferguson, 20 AD3d 647, 648 [2005]; Jones v Davis, 307 AD2d 494, 496 [2003], lv dismissed 1 NY3d 566 [2003]). The damage award does not deviate materially from what would be reasonable compensation under the circumstances (cf. Kithcart v Mason, 51 AD3d 1162 [2008]). We find defendants’ remaining contentions unavailing. Concur—Saxe, J.P., Nardelli, Buckley, Moskowitz and Renwick, JJ.